Citation Nr: 0701385	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic Hepatitis 
C.  

2.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to Hepatitis C.

3.  Entitlement to service connection for exudative 
retinitis, claimed as secondary to Hepatitis C. 

4.  Entitlement to service connection for hypertension, 
claimed as secondary to Hepatitis C.  

5.  Entitlement to chronic renal disease, claimed as 
secondary to Hepatitis C.

6.  Entitlement to service connection for liver cirrhosis, 
claimed as secondary to Hepatitis C.  

7.  Service connection for chronic obstructive pulmonary 
disease (COPD), claimed as secondary to Hepatitis C.  


REPRESENTATION

Appellant represented by:	Mary Quin, Esquire


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to October 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO denied entitlement to service connection 
for Hepatitis C, and congestive heart failure, exudative 
retinitis, hypertension, chronic renal disease, cirrhosis and 
chronic obstructive pulmonary disease (COPD) all claimed as 
secondary to the Hepatitis C.  

The veteran's Notice of Disagreement (NOD) with that decision 
was received at the RO in June 2003.  The RO thereafter 
issued a rating decision in April 2004 which granted service 
connection for Hepatitis C with liver enlargement, with a 10 
percent rating assigned, effective from July 29, 2002.  

On the same day, a Statement of the Case (SOC) was issued in 
April 2004 which addressed the denial of entitlement to 
service connection for congestive heart failure, exudative 
retinitis, hypertension, chronic renal disease and COPD, all 
claimed as secondary to the Hepatitis C.  The RO 
inadvertently disregarded the issue of entitlement to service 
connection for cirrhosis, which was included on the veteran's 
NOD.  The veteran perfected his appeal with the submission of 
a timely substantive appeal (VA Form 9), received at the RO 
in April 2004. 

Meanwhile, the RO determined that the April 2004 rating 
decision that granted service connection for Hepatitis C 
contained clear and unmistakable error (CUE).  Specifically, 
the RO determined that service connection for Hepatitis C was 
not warranted because the veteran contracted the hepatitis 
due to intravenous drug use; i.e., due to his own willful 
misconduct.  Thus, the RO issued a rating decision in August 
2004 which proposed to sever service connection for Hepatitis 
C.  A May 2005 rating decision severed service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, service connection for Hepatitis C was 
initially denied by rating decision dated November 2002.  The 
RO also denied service connection for congestive heart 
failure, exudative retinitis, hypertension, chronic renal 
disease, cirrhosis, and COPD, all claimed as secondary to the 
Hepatitis C.  The veteran submitted a timely NOD as to all of 
the denied issues.  

Service connection was thereafter granted in an April 2004 
rating decision; however, service connection for Hepatitis C 
was subsequently severed by way of a May 2005 rating 
decision.  Because the April 2004 rating decision granted 
service connection for Hepatitis C, the April 2004 SOC did 
not address the issue of entitlement to service connection 
for Hepatitis C, issued on the same date as the April 2004 
rating decision.  Additionally, and as noted above, the April 
2004 SOC did not address the issue of service connection for 
cirrhosis, presumably inadvertently, even though the veteran 
specifically listed the issue on his NOD.  

Despite the fact that service connection for Hepatitis C was 
granted, and then subsequently severed, after the initial 
rating decision of November 2002, the veteran appealed all of 
the issues denied in the November 2002 rating decision, 
including the initial denial of Hepatitis C, and he has not 
yet been afforded an SOC that addresses the issues of 
entitlement to service connection for Hepatitis C, or 
cirrhosis.  

Because service connection for Hepatitis C was severed, the 
RO is now required to send the veteran a statement of the 
case as to the issues of entitlement to service connection 
for Hepatitis C and entitlement to restoration of service 
connection for cirrhosis, claimed as secondary to the 
Hepatitis C, in accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 (2006).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where a Notice of Disagreement has been 
submitted, the veteran is entitled to a Statement of the 
Case.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The remaining issues on appeal are inextricably intertwined 
with the issue of service connection for Hepatitis C, and 
therefore a decision on the merits of those claims must be 
deferred pending the outcome of the Hepatitis C claim.  

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a Statement of 
the Case as to the issues of restoration 
of service connection for Hepatitis C and 
service connection for cirrhosis, claimed 
as secondary to Hepatitis C, in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 
(2006).  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



